DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers, III et al. (2020/0060900).
With respect to claim 1, Sellers discloses a diaper 102, as disclosed in paragraph [0018], comprising a base with a removable wipe pouch 103, as shown in figure 2C. The diaper has a front panel and a rear panel in a closed configuration defining an upper opening and arcuate lateral edges defining a pair of leg openings, as shown in figure 2C. The pouch 103 defines an interior volume with at least one cleaning wipe 107 disposed within the interior volume, as shown in figure 2C and disclosed in paragraph 
Sellers discloses all aspects of the claimed invention with the exception of the base of the diaper being flexible and being selectively movable between an open configuration and the closed configuration. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the base of the diaper of Sellers flexible to achieve the predictable result of a diaper that bends and conforms to the body of a wearer, and to make the diaper selectively movable from an open configuration to the closed configuration to achieve the predictable result of allowing the diaper to be easily put around the body of a wearer prior to forming the closed configuration.
With respect to claim 2, the pouch of Sellers further comprises a closure flap extending across the upper side of the pouch to form a seal 302, as shown in figure 3B.
With respect to claim 3, Sellers discloses all aspects of the claimed invention with the exception of the pouch comprising a fluid impermeable material. Sellers discloses in paragraph [0020] that the cleaning wipe is a wet napkin. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the pouch of Sellers from a fluid impermeable material to achieve the predictable result of keeping the liquid in the wet napkin from drying out or from leaking out of the pouch prior to use.
With respect to claim 4, Sellers discloses all aspects of the claimed invention with the exception of an elastic material in each of the arcuate lateral edges biasing the leg 
With respect to claims 5-6, Sellers discloses all aspects of the claimed invention with the exception of complementary hook and loop fasteners disposed on opposite sides of the rear panel and the front panel. Sellers shows in figure 2C the rear panel and front panel fasten together to for the closed configuration, and it is commonly known in the art to use hook and loop fasteners on diapers to allow the diaper to be refastenably secured around the waist of the wearer. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the diaper of Sellers with complementary hook and loop fasteners disposed on opposite sides of the rear panel and the front panel in order to achieve the predictable result of allowing the diaper to be refastenably secured around the waist of the wearer.
With respect to claim 7, Sellers discloses all aspects of the claimed invention with the exception of the interior of the base being lined with an absorbent and padded material. It is well known in the art to provide a diaper with a padded absorbent core in order to absorb urine. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the interior of the 
With respect to claim 8, Sellers shows an embodiment in figure 4C where three cleaning wipes are contained in the interior volume.
With respect to claim 9, the cleaning wipes are impregnated with a cleaning fluid, as disclosed in paragraph [0020].
With respect to claim 10, Sellers discloses a diaper 102, as disclosed in paragraph [0018], comprising a base with a removable wipe pouch 103, as shown in figure 2C. The diaper has a front panel and a rear panel and a pair of straps extending from opposite sides of an upper end to form a closed configuration defining an upper opening and arcuate lateral edges defining a pair of leg openings, as shown in figure 2C. The pouch 103 defines an interior volume with at least one cleaning wipe 107 disposed within the interior volume, as shown in figure 2C and disclosed in paragraph [0020]. The pouch 103 is removably secured to an exterior of the rear panel of the diaper, as disclosed in paragraphs [0005] and [0023], via a continuous perforated seam 105 around the perimeter of the pouch, as shown in figure 2C.
Sellers discloses all aspects of the claimed invention with the exception of the base of the diaper being flexible and being selectively movable between an open configuration and the closed configuration. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the base of the diaper of Sellers flexible to achieve the predictable result of a diaper that bends and conforms to the body of a wearer, and to make the diaper selectively movable from an open configuration to the closed configuration to achieve the 
With respect to claim 12, the pouch of Sellers further comprises a closure flap extending across the upper side of the pouch to form a seal 302, as shown in figure 3B.
With respect to claim 13, Sellers discloses all aspects of the claimed invention with the exception of the pouch comprising a fluid impermeable material. Sellers discloses in paragraph [0020] that the cleaning wipe is a wet napkin, and further discloses in paragraph [0025] the desire to prevent the napkin from drying out prior to use. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the pouch of Sellers from a fluid impermeable material to achieve the predictable result of keeping the liquid in the wet napkin from drying out or from leaking out of the pouch prior to use.
With respect to claim 14, Sellers discloses all aspects of the claimed invention with the exception of an elastic material in each of the arcuate lateral edges biasing the leg openings radially inward. The use of elastic material in the leg gaskets of a diaper is commonly known in the art to provide a secure seal around the legs of the wearer to prevent leakage. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the lateral edges of the diaper of Sellers with elastic material to bias the leg openings radially inward in order to achieve the predictable result of creating a secure seal around the legs of the wearer to prevent leakage.
With respect to claims 15-16, Sellers discloses all aspects of the claimed invention with the exception of complementary hook and loop fasteners disposed on 
With respect to claim 17, Sellers discloses all aspects of the claimed invention with the exception of the interior of the base being lined with an absorbent and padded material. It is well known in the art to provide a diaper with a padded absorbent core in order to absorb urine. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the interior of the base of the diaper of Sellers with an absorbent and padded material in order to achieve the predictable result of absorbing urine during use of the diaper.
With respect to claim 18, Sellers shows an embodiment in figure 4C where three cleaning wipes are contained in the interior volume.
With respect to claim 19, the cleaning wipes are impregnated with a cleaning fluid, as disclosed in paragraph [0020].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents and Publications 2016/0008189; 2015/0196437; 9,913,765; 9,532,911; 5,582,605; and 4,221,221 disclose diapers with removable pouches containing wipes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781